DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 01/05/2021.  No claims have been added or amended.  Claims 1-20 and 30-47 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 01/05/2021, with respect to the outstanding rejections under the doctrine of nonstatutory double patenting have been fully considered and are persuasive.   Examiner has taken note of the Terminal Disclaimer filed over U.S. Patent 9,586,014.   The outstanding rejections under the doctrine of nonstatutory double patenting have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made of claims 1-11 and 30-38 under 35 USC 101 and 35 USC 112 as detailed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 30-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a series of steps of providing treatment, receiving input, calculating, presenting and transitioning. This judicial exception is not integrated into a practical application because the claims are directed to a method relating to data manipulation that can be performed mentally or are analogous to human mental work with structural elements that do not add a meaningful limitation to the abstract idea because the structural elements 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 11, 30, 34, 35 and 38  and claim 2-11 and 30-38 due to dependence from claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the manner of providing the reedited therapy modes . 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  the device or machine wherein the treatment parameter is moved.  It is respectfully noted that if the omitted element were claimed, the issue of indefiniteness due to incompleteness would also be overcome. 
The term "best practice" in claim 4 is a relative term which renders the claim indefinite.  The term "best practice" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner respectfully points out that a best practice may be defined by multiple organizations and may be subject to revision therefore is indefinite.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  the device or machine wherein the treatment parameter is moved. It is respectfully noted that if the omitted element were claimed, the issue of indefiniteness due to incompleteness would also be overcome.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  the device or machine wherein the treatment parameter is moved. It is respectfully noted that if the omitted element were claimed, the issue of indefiniteness due to incompleteness would also be overcome.
Claims 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  the device or machine whereby the recited signal is generated. It is respectfully noted that if the omitted element were claimed, the issue of indefiniteness due to incompleteness would also be overcome.
Claims 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  the device or machine whereby the recited signal is generated. It is respectfully noted that if the omitted element were claimed, the issue of indefiniteness due to incompleteness would also be overcome.
Claims 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  the device or machine inferred by the recited wireless transmission. It is respectfully noted that if the omitted element were claimed, the issue of indefiniteness due to incompleteness would also be overcome.


Allowable Subject Matter
Claims 12-18 and 39-47 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 12-18 and 39-47 remain allowable as detailed in the Action of 10/05/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773